Citation Nr: 1043190	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a myocardial infarction following VA 
medical treatment in March 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veterans claims file is now in the jurisdiction of 
the Oakland, California RO.

In March 2010, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

On March 18, 2004, the Veteran underwent a cardiac 
catheterization with stent placement at the Palo Alto VA Medical 
Center (VAMC).  He was released from the VAMC on March 19, 2004.  
On March 20, 2004, the Veteran went to the emergency room at 
Dameron Hospital with complaints of chest pain.  He was admitted 
for observation and on March 22, 2004, he underwent a second 
stent placement at Dameron Hospital due to an acute myocardial 
infarction and acute thrombotic occlusion of the stent placed by 
VA a few days previously.  The Veteran alleges that he had the 
myocardial infarction as a result of VA negligence in the 
operation performed on March 18, 2004, and in discharging him 
only a day after the procedure.  

The Board has determined that before it can adjudicate the 
Veteran's claim, additional development is required, as described 
below.

It does not appear that all VA records pertaining to the 
Veteran's March 2004 admission at the Palo Alto VAMC have been 
associated with the claims file.  A July 2006 VA medical opinion 
notes that the VA examiner reviewed the Veteran's claims file 
along with "further notes available through remote access from 
Vista Webb."  The examiner also specifically referenced nursing 
notes in explaining his opinion.  The referenced Vista Webb and 
nursing notes do not appear to have been printed and associated 
with the claims file.  The record does contain the March 18, 
2004, operation report, a post-catheterization note from a 
cardiology fellow, and a Discharge Summary.  The operation report 
states that the risks and benefits of the procedure were 
explained to the Veteran and that his informed consent was 
obtained.  However, the record does not contain a signed informed 
consent form or any evidence regarding what risks were explained 
to the Veteran.  As these VA records are constructively of record 
and may be pertinent to the claim, they must be secured and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

As it is unclear exactly what electronic records the July 2006 VA 
examiner reviewed, the Board also finds that once all requested 
records have been secured, the claims files should be returned to 
the July 2006 VA medical opinion provider to request that he 
review the additional paper records and provide an updated 
opinion based on his review of all of the pertinent medical 
evidence.  

Accordingly, this case is REMANDED for the following actions:

1.	Obtain any VA treatment records pertinent 
to the Veteran's March 18, 2004, surgery at 
the Palo Alto VAMC which have not yet been 
associated with the claims file, to include 
any Vista Webb and nursing notes as discussed 
above.  These records should include all 
treatment records leading up to the surgery, 
any pre-surgery consultation reports, 
informed consent forms, and complete records 
of the hospitalization for the surgery in 
question, including all progress notes, 
nurses' notes, and consultation reports.

2.	Once the above records have been secured, 
arrange to have the July 2006 VA examiner, if 
available, prepare an addendum opinion.  The 
VA examiner must review the Veteran's claims 
file, including any records added pursuant to 
this remand.   The examiner is asked to opine 
as to the following questions:

A) Is it at least as likely as not (i.e., 
at least a 50% or greater probability) 
that the proximate cause of the acute 
thrombotic occlusion of the stent placed 
by VA and resultant acute myocardial 
infarction was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in treatment received from March 
18-19, 2004?

B) If the acute thrombotic occlusion of 
the stent placed by VA and resultant 
myocardial infarction was not at least as 
likely as not due to the above, then was 
it an event not reasonably foreseeable by 
a reasonable health care provider?  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, he or she 
should expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resort to speculation.

If the July 2006 VA examiner is unavailable, 
then the claims file should be forwarded to 
another appropriate VA examiner to review the 
claims file and provide an opinion on the 
above questions. 

3.	Following the completion of the above, 
readjudicate the claim of entitlement to 
compensation benefits under 38 U.S.C. § 1151 
for residuals of a myocardial infarction.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


